Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (JP2013174388).
	As to independent claim 1, Omura teaches an electric drive apparatus (1) comprising: a rotating electric machine (10) including a rotor (12), a stator (13) and a housing (100), the 5rotor (12) being provided on a rotating shaft (11a) so as to rotate together with the rotating shaft (11a), the stator (13) including an annular stator core and a multi-phase stator coil (see paragraph [0037]), the housing (100) having both the rotor (12) and the stator (13) received therein; and a transmission (24) including a motive power transmitting unit that is configured to rotate with rotation of the rotating shaft (11a), 10wherein the transmission (24) is provided, on one side of the rotating 

    PNG
    media_image1.png
    531
    797
    media_image1.png
    Greyscale

As to claim 2/1, Omura teaches wherein 25the stator coil (see figure 1) is comprised of a plurality of phase windings (see paragraph [0037]), each of the phase 
The Examiner points out the limitation of “by welding” is considered as a product‐by‐process limitation. “Even though product‐by‐process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP
2113.
As to claim 3/2, Omura teahces wherein for each of the phase windings of the stator coil, the sections of the phase winding are respectively formed of electrical conductor segments, each of the electrical conductor segments is substantially U-shaped to 10have a pair of straight portions extending parallel to each other and one of the turn portions of the phase winding which extends, on the same axial side of the stator core as the transmission, to connect the pair of straight portions, and each corresponding pair of distal end portions of the electrical conductor segments are joined together at one of the joints on the opposite axial 15side of the stator core to the transmission (24) as shown in figure 1, and paragraph [0037].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2013174388) as applied in claim 1above, and further in view of Tanaka (JP2001231205).
As to claim 4/1, Omura teaches the claimed limitation as discussed above except wherein there is provided, on the same axial side of the stator core as the second coil end part, a neutral joint at which end portions of the phase windings of the stator coil 20are joined together to define a neutral point of the stator coil.  
However Tanaka teaches on the same axial side of the stator core (17) as the second coil end part , a neutral joint (20) at which end portions of the phase windings of the stator coil (18) 20are joined together to define a neutral point (20) of the stator coil (18) as shown in figures 1, 2 and 10, for the advantageous benefit of improving the joining workability of the neutral point connection portion, and has an AC generator having a highly reliable neutral point connection portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Omura by using on the same axial side of the stator core as the second coil end part, a neutral joint at which end portions of the phase windings of the stator coil 20are joined together to define a neutral point of the stator coil, as taught by Tanaka, to improve the joining workability of . 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2013174388) as applied in claim 1 above, and further in view of Suzuki et al. (US PG Pub 2010/0111731).
As to claim 5/1, Omura teaches the claimed limitation as discussed above except wherein there are provided, on the same axial side of the stator core as the second coil end part, busbars through each of which electric power is inputted to and 25outputted from one of the phase windings of the stator coil, the housing of the rotating electric machine has a covering part38 arranged to cover the second coil end part, and in the covering part of the housing, there is formed a through-hole through which each of the busbars or a terminal member connected with the busbars extends from an inside to an outside of the housing.  
However Suzuki et al. teaches on the same axial side of the stator core (32) as the second coil end part, busbars (35) through each of which electric power is inputted to and 25outputted from one of the phase windings of the stator coil (33), the housing (4) of the rotating electric machine has a covering part38 (5) arranged to cover the second coil end part, and in the covering part (5) of the housing (4), there is formed a through-hole (5c) through which each of the busbars (35) or a terminal member connected with the busbars extends from an inside to an outside of the housing as shown in figure 1, for the advantageous benefit of keeping the coil wires and the stator core 32 from making contact with the fuel.

As to claim 6/1, Omura in view of Suzuki et al. teaches the claimed limitation as discussed above except wherein in the housing of the rotating electric machine, there is provided a heat transmission member in contact with the second coil end part of the stator coil to have heat dissipated from the second coil end part via the heat transmission 10member.  
However Suzuki et al. teaches the housing (4) of the rotating electric machine, there is provided a heat transmission member (37) in contact with the second coil end part of the stator coil (33) to have heat dissipated from the second coil end part via the heat transmission 10member (37) as shown on figure 1, for the advantageous benefit of preventing metal portions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Omura in view of Suzuki et al.by using the housing of the rotating electric machine, there is provided a heat transmission member in contact with the second coil end part of the stator coil to . 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2013174388) as applied in claim 1 above, and further in view of Mogi et al. (7,884,511).
As to claim 7/1, Omura teaches the claimed limitation as discussed above except wherein the housing has a tubular part to which the stator core is assembled, and in the tubular part of the housing, there is formed an annular coolant 15passage through which coolant flows.  
Mogi et al. teaches the housing (18) has a tubular part to which the stator core (27) is assembled, and in the tubular part of the housing (18), there is formed an annular coolant 15passage (18d, 18c) through which coolant flows as shown in figure 1, for the advantageous benefit of providing cool to the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Omura by using the housing of the rotating electric machine, there is provided a heat transmission member in contact with the second coil end part of the stator coil to have heat dissipated from the second coil end part via the heat transmission 10member, as taught by Mogi et al., to provide cool to the motor. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2013174388) as applied in claim 1 above, and further in view of Shibuya (CN102801226).

As to claim 8/1, Omura teaches the claimed limitation as discussed above except wherein there is provided, on the same axial side of the stator core as the second coil end part, at least one of a rotational-state detecting unit configured to detect a 20rotational state of the rotor, a temperature detecting unit configured to detect a temperature of the stator coil and a control device configured to control operation of the rotating electric machine.
	However Shibuya teaches on the same axial side of the stator core (3) as the second coil end part, at least one of a rotational-state detecting unit (9) configured to detect a 20rotational state of the rotor (8), a temperature detecting unit (33) configured to detect a temperature of the stator coil (31) and a control device (inherent to detecting and monitoring the temperature and rotational position) configured to control operation of the rotating electric machine as shown in figure 1, for the advantageous benefit of detecting abnormal condition on rotational position and temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Omura by using on the same axial side of the stator core as the second coil end part, at least one of a rotational-state detecting unit configured to detect a 20rotational state of the rotor, a temperature detecting unit configured to detect a temperature of the stator coil and a control device configured to control operation of the rotating electric machine, as taught by Shibuya, to detect abnormal condition on rotational position and temperature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 24, 2022